Citation Nr: 0215665	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
San Diego, California, wherein the RO denied entitlement to 
service connection for hemorrhoids and a mid-back and 
cervical problem.  The veteran timely filed a notice of 
disagreement and substantive appeal.  In a subsequent rating 
action in January 1999, service connection was granted for 
the veteran's back and cervical disabilities; this 
constituted a grant of the benefits sought as to those 
issues, and no further appeal has been filed by the veteran 
as to those grants.  


FINDING OF FACT

In a statement received at the Board on October 28, 2002, 
prior to the promulgation of a decision in the appeal, the 
veteran indicated that he wanted to withdraw his appeal for 
entitlement to service connection for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for hemorrhoids have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal which was filed by the 
appellant personally, without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (2002).

The RO certified the issue of entitlement to service 
connection for hemorrhoids to the Board in October 2002.  In 
a statement from the veteran, received at the Board in 
October 2002, he indicated he wished to withdraw his appeal 
for entitlement to service connection for hemorrhoids.

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
service connection for hemorrhoids.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of entitlement to service 
connection for hemorrhoids, and the matter is dismissed 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


ORDER

The appeal for entitlement to service connection for 
hemorrhoids is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

